UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4740


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SHARAFA BUHARI,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:17-cr-00111-RDB-1)


Submitted: July 26, 2018                                          Decided: July 30, 2018


Before GREGORY, Chief Judge, and FLOYD, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Jonathan A. Gladstone, Annapolis, Maryland, for Appellant. Zachary Byrne Stendig,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

       Sharafa Buhari pled guilty, pursuant to a written plea agreement, to one count of

conspiracy to distribute and possess with intent to distribute 100 grams or more of heroin

in violation of 21 U.S.C. §§ 841(a)(1), 846 (2012), and the district court imposed a 48-

month sentence. Buhari’s counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), stating that there are no meritorious issues for appeal, but questioning

whether Buhari was entitled to be considered for an early disposition program pursuant to

U.S. Sentencing Guidelines Manual § 5K3.1 (2016), and whether his sentence is

unreasonable. The Government has filed a motion to dismiss the appeal on the ground

that these issues fall within the scope of Buhari’s waiver of appellate rights. We dismiss

in part and affirm in part.

       We review the validity of a defendant’s waiver of appellate rights de novo. United

States v. Copeland, 707 F.3d 522, 528 (4th Cir. 2013). “A defendant may waive the right

to appeal his conviction and sentence so long as the waiver is knowing and voluntary.”

Id. “Generally, if a district court questions a defendant regarding the waiver of appellate

rights during the Rule 11 colloquy and the record indicates that the defendant understood

the full significance of the waiver, the waiver is valid.” United States v. Thornsbury, 670

F.3d 532, 537 (4th Cir. 2012).

       Upon review of the plea agreement and the transcript of the Fed. R. Crim. P. 11

hearing, we conclude that Buhari knowingly and voluntarily pled guilty and waived his

right to appeal his conviction and sentence, and that the claims raised in the Anders brief



                                            2
fall squarely within the scope of the waiver. We therefore grant the Government’s

motion to dismiss as to those claims.

      Pursuant to Anders, we have reviewed the entire record and have found no

meritorious, nonwaived issues for appeal. We therefore affirm the remainder of the

district court’s judgment. This court requires that counsel inform Buhari, in writing, of

the right to petition the Supreme Court of the United States for further review. If Buhari

requests that a petition be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on Buhari.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid in the

decisional process.


                                                                  DISMISSED IN PART;
                                                                   AFFIRMED IN PART




                                            3